Citation Nr: 0915207	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  06-15 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for pulmonary emphysema. 

2.  Entitlement to service connection for pulmonary 
emphysema. 

3.  Entitlement to an evaluation in excess of 20 percent 
spina bifida occulta with recurrent lumbar strain prior to 
October 31, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a January 2006 rating 
decision, by the Phoenix, Arizona, Regional Office (RO), 
which reopened the claim for service connection for pulmonary 
emphysema, but denied the claim on the merits.  In that 
rating action, the RO granted service connection for spina 
bifida occulta with recurrent lumbar strain, rated as 20 
percent disabling, effective January 28, 2005.  The Veteran 
perfected a timely appeal to that decision.  

The Veteran appeared and offered testimony at a hearing 
before a Decision Review Officer (DRO) at the RO in May 2006.  
A transcript of that hearing is of record.  By a rating 
action in October 2008, the RO increased the evaluation for 
spina bifida occulta with recurrent lumbar strain from 20 
percent to 40 percent, effective October 31, 2007.  

In February 2009, the Veteran testified at a hearing before 
the undersigned Veterans Law Judge, sitting at the RO; a 
transcript of that hearing is of record.  At the hearing, the 
Veteran indicated that he was satisfied with the 40 percent 
rating assigned to his spina bifida occulta with recurrent 
lumbar strain; consequently, the issue of a higher evaluation 
for the back disorder is no longer in appellate status.  

Although the RO determined that new and material evidence had 
been received sufficient to warrant reopening the Veteran's 
claim of entitlement to service connection for pulmonary 
emphysema, the Board as the final fact finder within VA, must 
initially determine whether new and material evidence has 
been submitted regardless of the RO's actions.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The issue of entitlement to service connection for pulmonary 
emphysema is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  By a rating action in October 1975, the RO denied the 
Veteran's claim of entitlement to service connection for 
pulmonary emphysema; the Veteran did not appeal that 
determination, and it became final.  

2.  The evidence associated with the record since the October 
1975 rating decision includes evidence which is not 
cumulative or redundant of the evidence previously of record.  
Based upon the reason for the prior denial, the evidence is 
relevant and probative.  

3.  Prior to October 31, 2007, the Veteran's spina bifida 
occulta with recurrent low back strain was not manifested by 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, favorable ankylosis of the entire thoracolumbar spine, 
or incapacitating episodes of intervertebral disc syndrome 
(IVDS).  


CONCLUSIONS OF LAW

1.  Evidence received since the final October 1975 rating 
decision is new and material; therefore, the Veteran's claim 
for service connection for pulmonary emphysema is reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.156(a) (2008).  

2.  Prior to October 31, 2007, the criteria for an evaluation 
in excess of 20 percent for spina bifida occulta with 
recurrent lumbar strain have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.321, 4.7, 4.40, 4.45, 4.71a, DCs 5235-5243 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In a 
new and material evidence claim, the notice must include the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   

In this case, VA satisfied its duty to notify by means of 
letters dated in June 2005 and August 2005 from the RO to the 
Veteran which were issued prior to the RO decision in January 
2006.  Additional letters were issued in October 2007 and 
July 2008.  Those letters informed the Veteran of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  The 
Veteran was also asked to submit evidence and/or information 
in his possession to the RO.  

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
Veteran was afforded VA compensation examinations in December 
2005 and October 2007.  Moreover, the April 2006 SOC and 
January 2009 SSOC provided the Veteran with an additional 60 
days to submit additional evidence.  Thus, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  It also appears that all obtainable evidence 
identified by the Veteran relative to his claims has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no violation of essential 
fairness to the  Veteran in proceeding with the present 
decision, since the  Veteran was informed of the provisions 
of Dingess in March 2006.  

Although he received preadjudicatory notice how to 
substantiate his claim for a rating in excess of 20 percent 
for the back disorder prior to October 31, 2007, this notice 
failed to provide any information regarding a disability 
rating or an effective date.  Although the Veteran received 
inadequate preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  Specifically, by letter dated in 
March 2006, the Veteran was informed that ratings were 
assigned with regard to severity from 0 percent to 100 
percent, depending on the specific disability.  Therefore, 
the Veteran has been provided with all necessary notice 
regarding his claims.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  Regardless, the Veteran is able to report and 
understand the elements of the disability. Therefore, 
Vazquez-Flores is of limited applicability.  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish new and material evidence to reopen 
the claim for service connection for pulmonary emphysema, and 
entitlement to a rating in excess of 20 percent for spina 
bifida occulta with recurrent lumbar strain, given that the 
Veteran has offered testimony at a hearing before the Board, 
given that he has been provided all the criteria necessary 
for establishing service connection and higher ratings, and 
considering that the  Veteran is represented by a highly 
qualified  Veterans service organization, we find that there 
has been essential fairness.  


II.  Pertinent Laws, Regulations, and Court Precedents.

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.156 (2008).  

Regulations regarding the adjudication of claims to reopen a 
finally decided claim are applicable for claims received on 
or after August 29, 2001.  66 Fed. Reg. at 45,620.  Since the 
Veteran filed his petition to reopen the claim for service 
connection for pulmonary emphysema after August 29, 2001, the 
Board will apply these revised provisions.  See 38 C.F.R. 
§§ 3.156(a), 3.159(c).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  


III.  Factual background.

The record indicates that the Veteran served on active duty 
from October 1967 to October 1969.  The service treatment 
reports show that the Veteran was seen in July 1968 with 
complaints of cough and sputum; he also complained of left 
anterior chest pain, pleuritis and tenderness in the area.  
The assessment was upper respiratory infection.  The Veteran 
was seen for a follow up evaluation in August 1968, at which 
time he still had moderate to severe cough with little 
sputum; he had no shortness of breath, chest pain, or fever.  
No pertinent diagnosis was reported.  On the separation 
examination, clinical evaluation of the lungs and chest was 
normal; a chest x-ray revealed a normal chest.  

Of record is an x-ray report, dated in July 1974, indicating 
that the Veteran was referred for an x-ray due to a clinical 
diagnosis of shortness of breath; the x-ray study showed 
pulmonary emphysema, with hyper-aeration and depression of 
the diaphragm.  The impression was emphysema.  

Also of record is a certificate of attending physician, from 
Dr. Roger A. Schmidt, dated in August 1975, indicating that 
he treated the Veteran during the period from June 5, 1974 to 
June 19, 1975 for complaints of shortness of breath, 
wheezing, fainting spells, hay fever, and over sensitivity to 
fumes.  Dr. Schmidt noted that, in July 1974, the Veteran was 
seen for complaints of chest pain, exhaustion, and needing 
air.  In September 1974, he complained of inability to 
breathe at higher elevation; he was diagnosed with emphysema.  
Dr. Schmidt reported a diagnosis of pulmonary emphysema.  

By a rating action in October 1975, the RO denied service 
connection for lung disease; it was determined that the 
service records showed no medical evidence of treatment of a 
lung disorder.  It was concluded that pulmonary emphysema was 
not incurred in or aggravated by service.  

Received in April 2005 was a request to reopen the claim of 
entitlement to service connection for a lung disorder.  In a 
statement dated in June 2005, the Veteran indicated that his 
lungs were normal when he was inducted into military service; 
however, upon discharge, x-ray indicated that his lungs had 
extensive scarring and he had emphysema.  The Veteran also 
indicated that the attending physician told him that his lung 
disorder was due to the fine dust of the high-altitude desert 
of Arizona which was contaminated with spores that irritated 
the lungs.  The Veteran further indicated that he was also 
subjected for two years to extensive gas training with 
clearing of contaminated gas masks, in CBR training and its 
regular qualifications, which greatly irritated his lungs.  

Submitted in support of the Veteran's claim was a statement 
from Keith L. Whyte, D.C., dated in January 2005, indicating 
that the Veteran has been his patient since 1992 for chronic 
lower lumbar problems.  He noted that the Veteran had a 
history of disability due to spina bifida of S1 and 
scoliosis.  Dr. Whyte indicated that he currently sees the 
Veteran 1-2 times per week in an effort to maintain mobility 
and minimize pain in the lumbar and sacroiliac regions.  He 
indicated that he had been using a less stressful lighter 
touch form of spinal release combined with intermittent 
active traction to his lower back and pelvis.  However, the 
Veteran is beginning to experience atrophy of the lower back 
muscles, resulting in weakness and the inability to function 
and work as he had in the past.  

Of record is a statement from Dr. Hugo Fazz, dated in July 
2005, indicating that he has been treating the Veteran since 
February 2005 for his back pain.  Dr. Fazz noted that the 
Veteran has recurrent problems of the lumbar spine region; he 
has undergone chiropractic therapy since 1992.  He has also 
been treated with over-the-counter drugs and muscle relaxers; 
however, none of these treatments have provided sustained 
relief.  

In another statement, dated in November 2005, Dr. Fazz 
indicated that the Veteran was an established patient at 
Deseret Family Medicine, and he recently had a chest x-ray on 
March 11, 2005 with findings compatible with pulmonary 
obstructive disease.  It was noted that he is a nonsmoker and 
it was unclear as to the etiology of the condition.  Dr. Fazz 
also noted prior chest x-rays in October 1967 which was 
negative, and an x-ray in July 1974 which reported pulmonary 
emphysema.  Dr. Fazz stated that, given that the Veteran has 
been a nonsmoker throughout his life, it is possible that 
chemical exposure during the time period in question may be a 
contributing factor to the abnormal chest x-ray finding.  

The Veteran was afforded a VA examination in December 2005.  
At that time, the Veteran indicated that he was having 
increased difficulty with pain and with walking.  He reported 
occasional flares of back pain; he was limited in terms of 
his mobility, walking, bending, stooping, and he has not been 
able to do a job that requires those duties for many years.  
It was noted that the Veteran's last job was with the post 
office and he had to quit that job because of respiratory 
problems.  The examiner noted that the Veteran continues to 
have recurring back problems that caused limitations in terms 
of what he could do at the post office, which was his last 
job; and, he has had chronic respiratory problems that have 
been diagnosed by his private physician as being obstructive 
airway disease.  It was also noted that the Veteran continues 
to be short of breath from time to time, particularly when 
exposed to a lot of dust or pollutants in the air.  The 
Veteran indicated that he has been unable to sustain 
employment because of his back problem and his respiratory 
environmental issues.  

On examination, it was noted that the Veteran walked with a 
normal gait and station, although his back was slightly 
anteriorly flexed and was tilted with his gait to the left.  
Flexion was to 50 degrees, and extension to 30 degrees.  The 
Veteran had 20 degrees of lateral flexion bilaterally, and he 
had 20 degrees of rotation.  With repetitive motion of the 
spine, he had flexion to 40 degrees, extension to 25 degrees, 
and continued to have 20 degrees of lateral flexion and 
rotation bilaterally.  He had some discomfort with this 
repetitive motion and had notable fatigue.  The examiner 
stated that he had "a total of 5 degrees of limitation of 
motion with extension and flexion with repetitive motion."  
Historically, the fatigability of his spine with repetitive 
motion and lifting aggravate his range of motion and his 
comfort.  He had a negative straight leg test.  He had a 
negative sciatic groove test.  Reflexes of the lower 
extremities were unremarkable.  The lung fields were clear to 
auscultation.  There were no rhonchi, no wheezes, or rales; 
and, with forced expiration, he did not have any wheezing.  
There was no abnormal pulsation or bruits.  The femoral, 
dorsalis pedis, and posterior tibial arteries were full, 
symmetrical, and equal.  He had normal reflexes in his lower 
extremities.  He had normal ankle jerks.  Absent Babinski and 
sensation is intact to light touch.  The Veteran is able to 
walk on his heels and toes but has difficulty with bending 
and stooping and squatting.  He was not wearing, nor does he 
wear, an assistive device, back brace, or the like.  

The examiner stated that the spine deformity was consistent 
with a straight spine with history of back strain while on 
active duty.  X-ray findings displayed mild dextroscoliosis, 
degenerative disk disease in L4-5, loss of lumbar lordosis, 
and thoracic kyphosis.  The examiner noted that the Veteran 
is mildly to moderately incapacitated by this condition.  
With regard to DeLuca requirement, he does have evidence for 
mild restriction of motion with repetitive motion and fatigue 
and discomfort with repetitive motion.  The examiner stated 
that it is likely that the Veteran's present back condition 
is related to aggravation of a congenital spine problem that 
was not diagnosed at the time he entered service and was 
aggravated by activities in service.  The examiner noted that 
the Veteran had recurring pulmonary bronchitic symptoms with 
subjective shortness of breath, but no evidence of chronic 
obstructive airway disease by pulmonary function testing.  No 
x-ray evidence of lung disease.  The examiner explained that 
previously diagnosed radiographic evidence for obstructive 
airway disease is likely a misinterpretation based on the 
Veteran's habitus.  

Of record is a statement from Keith L. Whyte, D.C., dated in 
March 2006, indicating that he has been treating the Veteran 
since 1991 primarily for problems related to his neck, back 
and pelvis.  He has a history of scolisosis with a chronic 
decreased range of motion in his neck, mid and lower.  His 
functional range of motion is decreased by approximately 30 
percent in the neck and mid back, and 50-60 percent in the 
lower back.  During an exacerbated period, his lower back 
range of motion is generally decreased by 80-90 percent.  He 
has a flattened lumbar curve with subsequent decreased 
thoracic and cervical curves.  He appears to have a chronic 
instability of the sacroiliac joint bilaterally which 
manifest as subluxations of the SI joints.  He occasionally 
suffers from mid-thoracic and neck tightness with pain, again 
manifesting as subluxations of the respective areas.  In a 
statement, dated in April 2006, Dr. Fazz indicated that the 
Veteran has had recurrent problems with his lower back pain 
for several years; he has been under the care of his 
chiropractor Keith L. White.  Dr. Fazz stated that he has 
treated the Veteran intermittently with muscle relaxers and 
anti-inflammatory medications.  

Of record is a lay statement from the Veteran's spouse, dated 
in April 2006.  She reported witnessing the Veteran struggle 
on a daily basis to walk upright; she noted that the Veteran 
has had great pain, and he had difficulty with bending, 
lifting and getting in a car.  She stated that she has seen 
the Veteran lie in a bed in agony for an entire weekend 
waiting for Monday for an appointment with a physician.  When 
his back is aggravated, which is about 50 percent of the 
time, he cannot bend forward.  She also noted that the 
Veteran's lung condition makes him overly sensitive to 
chemical vapors and particulants in the air; and, when he has 
a bronchial cold, it makes breathing difficulty.  The 
Veteran's spouse stated that both conditions have interfered 
with his ability to function professionally.  

At his personal hearing in May 2006, the Veteran testified 
that at separation, he and two others were told that they all 
had the same problem with their lungs; that is, they all had 
scarred up emphysemic lungs.  This was reportedly due to the 
spores and the fine dust of the upper desert of Ft. Huachuca.  
The Veteran indicated that he didn't seek treatment because 
he was rather busy.  The Veteran maintained that he has never 
been a smoker and he didn't like being around smokers.  The 
Veteran indicated that he was first diagnosed with emphysema 
in 1975.  The Veteran maintained that he went into the 
military as a very active person; however, upon discharge, he 
had a back disability that caused problems with spasms and 
pain, and he began experiencing problems with his lugs.  

In a statement dated in June 2006, Dr. Whyte indicated that 
the Veteran currently had a marked flattening of the lumbar 
curve with a scoliosis of the lumbar spine combined with a 
twisting malposition of the sacroiliac joints bilaterally.  
He stated that, due to the considerable time of treatment, it 
is apparent that the Veteran suffers from a chronic 
instability of the lower back and SI joints bilaterally.  

Of record is the report of a polygraph examination conducted 
in October 2006.  In that report, the Veteran indicated that 
at the time of his separation examination in August 1969, he 
and two others were isolated and informed that they had 
failed the lungs portion of their examination; he was told 
that he had scarred emphysemic lungs due to contact with 
disease spores in the find dues of the upper Arizona desert 
of Ft. Huachuca, and the fact that they had all been 
permanently assigned to Ft. Huachuca.  The Veteran reported 
that, within one month of his separation from service, in 
October 1969, he had a pre-employment x-ray of the lungs for 
Ball Brother's Research Corporation, and it was pointed out 
that the x-ray reports showed scarring emphysema.  It was 
reported that physiological responses recorded during the 
polygraph examination are not consistent with the usual 
indications of deception.  Therefore, it was the examiner's 
opinion that "the Veteran has been truthful when answering 
the relevant questions."  

In a statement, dated in October 2007, Dr. Whyte indicated 
that this is a follow up discussion to letters dated in 
January 2005, March 2006, and June 2006.  He stated that it 
is apparent that the Veteran's condition continues to 
deteriorate with regards to both pain and decreased motion.  
He appears to have become more susceptible to exacerbations 
resulting in more frequent treatments; his response to 
treatments is not favorable as it used to be both in the 
relief of pain and the duration of improvement following 
treatments.  He opined that, given the chronic nature of the 
injuries the Veteran sustained years ago, his condition will 
continue to deteriorate even given an increase in the 
frequency of treatments.  

A treatment report from Deseret Family Medicine, dated in 
July 2008, reflects a diagnosis of COPD.  

At his personal hearing in February 2009, the Veteran 
maintained that while he was never treated in service for 
lung problems, he was diagnosed with the lung disorder in 
service prior to his separation from service.  It was noted 
that the Veteran had a recent diagnosis of COPD.  The Veteran 
again reported that he and several others were told that they 
had scarring emphysema and it was due to valley spores of 
Valley fever and the flying dust of the upper desert.  The 
Veteran noted that his lungs were normal prior to service, 
and x-rays of his lungs were normal prior to service.  The 
Veteran related that he did not pass his employment physical 
with Ball Corporation in Boulder; however, he has been told 
that those records have been destroyed.  It was argued that 
the separation x-rays associated with the file are not the 
Veteran's x-rays.  The Veteran indicated that he was 
satisfied with the 40 percent evaluation assigned to his back 
disorder, effective October 31, 2007; however, he maintained 
that the condition of his back prior to October 31, 2007 
warranted a 40 percent rating.  The Veteran indicated that, 
during that time, he had difficulty leaning forward, and he 
had to be careful with certain movements.  The Veteran also 
reported problems with muscles spasms and chronic pain in his 
back during the time in question.  

Received in February 2009 was another medical statement from 
Dr. Hugo Fazz, dated in November 2008, indicating that the 
Veteran has been diagnosed with COPD based on prior chest x-
ray findings since March 11, 2005.  The Veteran reported that 
he has never been nor is he currently a smoker.  Military 
treatment records were provided to Dr. Fazz.  He concluded 
that, given that the Veteran has been a nonsmoker throughout 
his life, it is possible that chemical and/or environmental 
exposure during the time period in question may be a 
contributing factor to the COPD changes found on the chest x-
rays.  


IV.  Legal analysis-N&M evidence.

The Veteran's claim for service connection for pulmonary 
emphysema has been considered and denied.  In October 1975, 
the RO denied service connection for pulmonary emphysema, 
based on a finding that such disability did not occur during 
the Veteran's active military service, nor was it caused or 
aggravated by such service.  That determination was not 
appealed and is now final.  

Because the Veteran did not appeal the October 1975 RO 
decision, that decision is final based upon the evidence then 
of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.  However, as noted above, pertinent law and 
regulation provides that if new and material evidence has 
been presented or secured with respect to a claim which has 
been disallowed, the claim may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  

Evidence submitted since the time of the RO's October 1975 
decision, consisting, for the most part, of VA and private 
treatment records and examination reports, and various 
statements of the Veteran's private physician, is new and 
material as to the issue of service connection for pulmonary 
emphysema.  More specifically, in a statement of November 
2005, Dr. Hugo Fazz stated that, given that the Veteran has 
been a nonsmoker throughout his life, it is possible that 
chemical exposure during the Veteran's service may be a 
contributing factor to the abnormal chest x-ray finding.  The 
Board finds that this evidence is new and material.  In 
essence, it relates to the unestablished fact of whether the 
Veteran has a current lung disorder that is related to 
service and cures one of the evidentiary defects that existed 
at the time of the prior denial.  As such, the Veteran's 
claim is reopened.  


V.  Legal analysis-Higher evaluation prior to October 30, 
2007.

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  

A disability may require re-evaluation in accordance with 
changes in a Veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  After careful review of the evidentiary record, the 
Board has concluded that the disability has not significantly 
changed and that a uniform evaluation is warranted for the 
period considered under this appeal.  

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and 
Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  

In January 2006, the RO granted service connection and 
assigned a 20 percent evaluation for spina bifida occulta 
with recurrent lumbar strain under Diagnostic Codes 5299-
5239.  

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5237 to 5243, unless the disability rated 
under Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows: a 20 percent 
rating is assigned when forward flexion of the thoracolumbar 
spine is greater than 30 degrees but not greater than 60 
degrees; or, forward flexion of the cervical spine is greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis or abnormal kyphosis; a 30 percent rating is awarded 
for forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine; a 40 
percent rating is assigned for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine; a 50 percent 
rating is awarded for unfavorable ankylosis of the entire 
thoracolumbar spine; and a 100 percent rating is warranted 
for unfavorable ankylosis of the entire spine.  

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine is 240 
degrees. The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  

5235 Vertebral fracture or dislocation; 5236 Sacroiliac 
injury and weakness; 5237 Lumbosacral or cervical strain; 
5238 Spinal stenosis; 5239 Spondylolisthesis or segmental 
instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003); 5243 Intervertebral disc syndrome.  

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a 40 percent 
evaluation. A 60 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  

For purposes of this case, the Board notes that under DC 5003 
for degenerative arthritis, ratings are based on the 
limitation of motion of the affected joint or joints.  When 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. DC 5010 
states that traumatic arthritis should be rated like 
degenerative arthritis.  38 C.F.R. § 4.71(a), DCs 5003, 5010.  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002 & Supp. 2007).  

Prior to October 31, 2007, the Veteran was assigned a 20 
percent evaluation for his back disability.  This evaluation 
contemplates forward flexion greater than 30 degrees or a 
combined range of motion not greater than 120 degrees.  In 
order to warrant a higher evaluation, there must be the 
functional equivalent of limitation of flexion to 30 degrees 
or less due to such factors as limitation of motion, pain on 
motion, weakness, or excess fatigability.  See DeLuca, supra.  

Based on a review of the evidence of record, the Board finds 
that the Veteran did not demonstrate the criteria necessary 
for an evaluation in excess of 20 percent for his spina 
bifida occulta with recurrent lumbar strain.  Specifically, 
the Veteran did not have demonstrated flexion of his 
thoracolumbar spine limited to 30 degrees or less during the 
period in question.  At most, the Veteran's forward flexion 
was shown to be functionally limited to 35 degrees.  Even 
considering the effects of pain on use, the Veteran's forward 
flexion has never been shown to be functionally limited to 
less than 35 degrees.  See DeLuca, supra.  The December 2005 
VA examination report noted flexion of 50 degrees and 
extension of 30 degrees.  With repetitive motion of his 
spine, he had flexion to 40 degrees and extension to 25 
degrees.  The examiner further added that the Veteran had a 
total of 5 degrees of limitation of motion with extension and 
flexion with repetitive motion.  At best, such evidence 
establishes that with use, he may be functionally limited to 
35 degrees of flexion.  The Board has considered the lay and 
medical evidence.  However, the Veteran does not describe the 
functional equivalent of limitation of flexion to 30 degrees 
or less.  In addition, there is no evidence that the Veteran 
was diagnosed with ankylosis of the thoracolumbar spine or 
complained of an inability to move his spine during the 
period prior to October 31, 2007.  Therefore, an increase to 
a 40 percent disability rating is not warranted under the 
General Rating Formula for Diseases and Injuries of the Spine 
prior to October 31, 2007.  As the Veteran is not service 
connected for intervertebral disc syndrome, the provisions of 
Diagnostic Code 5243 do not apply.  

The Board also finds that the Veteran's back disability does 
not warrant an evaluation greater than 20 percent, prior to 
October 31, 2007, based on functional loss due to pain, 
weakness, fatigability, or incoordination.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 
202, 204-08 (1995).  The examiner specifically addressed this 
issue in the December 2005 when he noted that, with regard to 
DeLuca requirement, the Veteran does have evidence for mild 
restriction of motion with repetitive motion and fatigue and 
discomfort with repetitive motion.  Even in light of this 
evidence, the overall medical evidence demonstrates that 
there is simply no basis to assign a 40 percent evaluation 
based on functional loss due to pain, weakness, fatigability, 
or incoordination of the lumbar spine based on the objective 
medical evidence, prior to October 31, 2007.  Id.  

Based on the above, the Veteran's service connected spina 
bifida with recurrent lumbar strain does not meet the 
criteria for an evaluation in excess of 20 percent under 
applicable evaluation criteria during the period prior to 
October 31, 2007.  The Board is aware of the Veteran's 
complaints as to the effects of his service-connected 
disability on his employment.  In this regard, the evidence 
of record shows that the Veteran resigned from his position 
with the U.S. Postal Service in January 2002 for fear of 
being exposed to viruses, microbes and bacteria; he had been 
fighting a bronchial infection.  Therefore, the interference 
with employment appears to have been caused primarily by his 
lung disorder.  Nonetheless, the Board finds that the 
Veteran's 20 percent rating during the period prior to 
October 31, 2007 contemplates loss of working time 
commensurate with his level of compensation.  See 38 C.F.R. 
§ 4.1.  The Board finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the service-connected disability 
at issue that would take the Veteran's case outside the norm 
so as to warrant an extraschedular rating.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  In this case, the Board finds no other provision 
upon which to assign a higher rating during the period prior 
to October 31, 2007.  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  


ORDER

The application to reopen a claim for service connection for 
pulmonary emphysema is granted.  

For the period prior to October 31, 2007, entitlement to an 
evaluation in excess of 20 percent for spina bifida occulta 
with recurrent lumbar strain is denied.  


REMAND

Having determined that the Veteran's claims of entitlement to 
service connection for pulmonary emphysema is reopened, VA 
has a duty to assist the Veteran in the development of 
evidence pertinent to his claim under 38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2007).  

Under the Veterans Claims Assistance Act (VCAA), VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002 & 
Supp. 2007).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  

In this case, the service treatment records show that the 
Veteran was seen in July 1968 with complaints of cough and 
sputum; he also complained of left anterior chest pain, 
pleuritis and tenderness in the area.  The assessment was 
upper respiratory infection.  Post service medical records 
show that the Veteran continued to experience lung problems; 
and, a July 1974 x-ray study reported an impression of 
emphysema.  In a private medical statement, dated in November 
2005, Dr. Fazz stated that it is possible that the Veteran's 
currently lung problems are related to chemical exposure in 
service.  

The Board finds that the record does not include a VA medical 
opinion discussing the etiology of the pulmonary emphysema 
specifically addressing the Veteran's MOS and service duties 
as required by Duenas v. Principi, 18 Vet. App. 512 (2004).  
Based upon the above, the Veteran should be afforded a VA 
examination to determine the nature and etiology of any 
current pulmonary emphysema.  In particular, the VA examiner 
should be asked to discuss the relationship, if any, between 
the Veteran's disability and his military service.  


To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC. for the following action:  

The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any respiratory disorder, 
which may currently be present, 
particularly pulmonary emphysema.  
Following a review of the relevant 
evidence in the claims file and any tests 
that are deemed necessary, the examiner 
is asked to provide an opinion on the 
following: Is it at least as likely as 
not (50 percent or greater probability) 
that any current lung disorder, 
especially pulmonary emphysema, began 
during service or is causally linked to 
any incident of service.  A discussion of 
the complete rationale for all opinions 
expressed should be included in the 
examination report.  

After the above actions have been accomplished and there has 
been compliance with appellate procedure, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the Veteran 
until he receives further notice.  The purposes of this 
REMAND are to further develop the record and to the accord 
the Veteran due process of law.  By this remand, the Board 
does not intimate any opinion, either factual or legal, as to 
the ultimate disposition warranted in this case.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


